Electronically Filed
                                                      Supreme Court
                                                      SCWC-30110
                                                      17-JUL-2013
                                                      09:40 AM



                         NO. SCWC-30110


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
_________________________________________________________________

       RICHARD NELSON III, KALIKO CHUN, JAMES AKIONA, SR.,

 SHERILYN ADAMS, KELII IOANE, JR., and CHARLES AIPIA (deceased),

                Respondents/Plaintiffs/Appellants,


                               vs.


HAWAIIAN HOMES COMMISSION, THE DEPARTMENT OF HAWAIIAN HOME LANDS,

    JOBIE MASAGATANI, in her official capacity as Chair of the

   Hawaiian Homes Commission, IMAIKALANI P. AIU, PERRY ARTATES,

     LEIMANA K. DAMATE, GENE ROSS DAVIS, JEREMY KAMAKANEOALOHA

          HOPKINS, MICHAEL P. KAHIKINA, IAN LEE LOY, and

        RENWICK V. I. TASSILL, in their official capacities

            as members of the Hawaiian Homes Commission,

                  Respondents/Defendants/Appellees,


                               and


KALBERT K. YOUNG, in his official capacity as the State Director
              of Finance, and the STATE OF HAWAI'I,
                Petitioners/Defendants/Appellees.
_________________________________________________________________

         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (ICA NO. 30110, CIVIL NO. 07-1-1663-08)


            ORDER DENYING MOTION FOR RECONSIDERATION

     (By: Recktenwald, C.J., Nakayama, and McKenna, JJ.; with

      Pollack, J., concurring, and with Acoba, J., dissenting)


          Upon consideration of the Motion for Reconsideration


filed by Respondents/Plaintiffs/Appellants Richard Nelson III,


Kaliko Chun, James Akiona, Sr., Sherilyn Adams, and Kelii Ioane,

Jr., on July 8, 2013, together with the Opinion, and the records


and files in this case, and having fully considered the arguments


set forth in the Motion,


          IT IS HEREBY ORDERED that the motion is denied.

          DATED:    Honolulu, Hawai'i, July 17, 2013.


Alan T. Murakami and                 /s/ Mark E. Recktenwald

Camille K. Kalama for

respondents                          /s/ Paula A. Nakayama


                                     /s/ Sabrina S. McKenna




                    CONCURRENCE BY POLLACK, J.


          I concur in the denial of the Motion for


Reconsideration for the reasons stated in my concurring opinion.



                                     /s/ Richard W. Pollack




                    DISSENT BY ACOBA, J.


          I respectfully dissent and would grant the motion for


reconsideration.

                                     /s/ Simeon R. Acoba, Jr.





                                2